Fourth Court of Appeals
                               San Antonio, Texas
                                     October 4, 2019

                                  No. 04-19-00044-CV

                                TITLE SOURCE, INC.,
                                      Appellant

                                            v.

            HOUSECANARY, INC., formerly known as Canary Analytics, Inc.,
                                  Appellees

                From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CI06300
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
      Appellee’s Motion for Leave to File Extra-Length Brief is GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2019.


                                                 ___________________________________
                                                 LUZ ESTRADA,
                                                 Chief Deputy Clerk